Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-13, 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 7, 9 and 10   of U.S. Patent No. 10917220 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:

The following table is presented for ease of comparing the instant claims with the counterpart patented claims.   


Instant claims 
Patented claims US 10917220 B2.
1. A station for facilitating communication in a wireless network for a transmission, the station comprising: one or more memories; and one or more processors coupled to the wireless device in the wireless network; and receive a second frame comprising one or more per station information fields, each of the one or more per station information fields comprising a first subfield that is set to a first predetermined value, wherein the first subfield indicates whether the plurality of data units were received successfully and the first predetermined value to indicate successful reception of all of the plurality of data units carried in the first frame that has elicited the second frame.
2. The station of claim 1, wherein the traffic information includes a traffic identifier (TID) associated with a respective one of the plurality of data units.
3. The station of claim 2, wherein a TID of one of the plurality of data units is different from a TID of another one of the plurality of data units.

4. The station of claim 1, wherein the first predetermined value is fourteen.
5. The station of claim 4, wherein the first subfield is a TID field.
6. The station of claim 1, wherein each of the one or more per station information fields comprises a second subfield.

8. The station of claim 7, wherein when the first subfield is set to the first predetermined value and the second subfield is set to a second predetermined value, the second frame excludes a block acknowledgement (Block Ack) starting sequence control and a Block Ack bitmap.
9. The station of claim 1, wherein the second frame is a block acknowledgement (BA) frame.
10. The station of claim 1, wherein the first frame includes a sequence number to enable the wireless device to determine whether each of the plurality of data units is received by the wireless device.







11. A method for facilitating communication in a wireless network, the method comprising: generating, by a first wireless device in the wireless network, a first frame that comprises a plurality of data units, wherein each of the plurality of data units is associated with traffic information; transmitting, by the first wireless device, the first frame to a second wireless 
12. The method of claim 11, wherein the traffic information includes a traffic identifier (TID) associated with a respective one of the plurality of data units.
13. The method of claim 12, wherein a TID of one of the plurality of data units is different from a TID of another one of the plurality of data units.
14. The method of claim 11, wherein the first predetermined value is fourteen.
15. The method of claim 14, wherein the first subfield is a TID field.
16. The method of claim 11, wherein each of the one or more per station information fields comprises a second subfield.
17. The method of claim 16, wherein the second subfield is an acknowledgement (ACK) type field.
18. The method of claim 17, wherein when the first subfield is set to the first predetermined value and the second subfield is set to a second predetermined value, the second frame excludes a block 
19. A non-transitory machine-readable storage medium that includes instructions, which when executed by a processor of a first wireless device in a wireless network, cause the first wireless device to: generate a first frame that comprises a plurality of data units, wherein each of the plurality of data units is associated with traffic information; transmit the first frame to a second wireless device in the wireless network; and receive a second frame comprising one or more per station information fields, each of the one or more per station information fields comprising a first subfield that is set to a first predetermined value, wherein the first subfield indicates whether the plurality of data units were received successfully and the first predetermined value to indicate successful reception of all of the plurality of data units carried in the first frame that has elicited the second frame.
20. The non-transitory machine-readable storage medium of claim 19, wherein the first predetermined value is fourteen and the first subfield is a traffic identifier (TID) field.

multi-user transmission, the station comprising: one or more memories; and one or more processors coupled to the one access point; and receiving a second frame comprising a plurality of per station information fields, each of the plurality of per station information fields comprising a predetermined value, to indicate successful reception of all of the plurality of data units carried in the first frame that has elicited the second frame.


2. The station of claim 1, wherein the traffic information includes a traffic identifier (TID) associated with a respective one of the plurality of data units.
3. The station of claim 2, wherein the second frame comprises an indication that all of the plurality of data units having TIDs are received, and wherein the indication corresponds to one of a plurality of predetermined values in the plurality of per station information fields.
4. The station of claim 3, wherein each of the plurality of per station information fields comprises a TID field, and wherein the TID field is set to the predetermined value to provide the indication.
5. The station of claim 2, wherein a TID of one of the plurality of data units is different from a TID of another one of the plurality of data units.
6. The station of claim 1, wherein each of a plurality of predetermined values in the 
7. The station of claim 1, wherein each of the plurality of per station information fields comprises an acknowledgement type (ACK Type) field, and wherein, when the ACK Type field is set to the predetermined value, the second frame excludes a block acknowledgement (Block Ack) starting sequence control and a Block Ack bitmap.
8. The station of claim 1, wherein each of the plurality of per station information fields comprises an acknowledgement type (ACK Type) field and a TID field, wherein the ACK Type field is set to a first predetermined value and the TID field is set to a second predetermined value.
9. The station of claim 1, wherein the first frame comprises a block acknowledgement request (BAR) frame, and wherein the second frame comprises a block acknowledgement (BA) frame.
10. The station of claim 1, wherein the first frame contains at least a sequence number to enable the access point to determine whether each of the plurality of data units is received by the access point.
11. An access point for facilitating communication in a wireless network for a multi-user transmission, the access point comprising: one or more memories; and one or more processors coupled to the one or more memories, the one or more processors configured to cause: receiving a first frame from a station, wherein the first frame comprises a plurality of data units, and wherein each of the plurality of data units includes traffic information; generating a second frame based on the first frame, to indicate successful 
12. The access point of claim 11, wherein the traffic information includes a traffic identifier (TID) associated with a respective one of the plurality of data units.
13. The access point of claim 12, wherein the second frame comprises an indication that all of the plurality of data units having TIDs are received, wherein the indication corresponds to one of a plurality of predetermined values in the plurality of per station information fields.
14. The access point of claim 13, wherein each of the plurality of per station information fields comprises a TID field, and wherein the TID field is set to the predetermined value to provide the indication.
15. The access point of claim 12, wherein each of the plurality of per station information fields comprises an acknowledgement type (ACK Type) field and a TID field, wherein the ACK Type field is set to a first predetermined value and the TID field is set to a second predetermined value.
16. A computer-implemented method of facilitating communication in a wireless network for a multi-user transmission, the computer-implemented method comprising: generating a first frame that comprises a plurality of data units, and wherein each of the plurality of data units includes traffic information; transmitting the first frame to an access point; and receiving a second frame 
17. The computer-implemented method of claim 16, wherein the traffic information includes a traffic identifier (TID) associated with a respective one of the plurality of data units, wherein the second frame comprises an indication that all of the plurality of data units having TIDs are received, wherein the indication corresponds to one of a plurality of predetermined values in the plurality of per station information fields, wherein each of the plurality of per station information fields comprises a TID field, and wherein the TID field is set to the predetermined value to provide the indication.
18. The computer-implemented method of claim 17, wherein a TID of one of the plurality of data units is different from a TID of another one of the plurality of data units.
19. The computer-implemented method of claim 16, wherein each of the plurality of per station information fields comprises an acknowledgement type (ACK Type) field, and wherein, when the ACK Type field is set to the predetermined value, the second frame excludes a block acknowledgement (Block Ack) starting sequence control and a Block Ack bitmap.
20. The computer-implemented method of claim 16, wherein each of the plurality of per station information fields comprises an acknowledgement type (ACK Type) field and a TID field, wherein the ACK Type field is set to a 





	Regarding instant claim 1, the difference between instant claim 1 and patented claim 1 is indicated in bold in the above table with reference to patented claim 1. More specifically, instant claim 1, does not specify the multi-user transmission, and specifies a wireless device instead of “access point”, and more importantly, instant claim 1 is directed to “one or more per station information fields” in the second frame, whereas, patented claim is directed to the second frame comprising a plurality of per station information fields.
	Therefore, claim 1 of the instant application merely broadens the scope of the claim 1 of the Patent by eliminating the elements and their functions of the claims. It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  
	Regarding instant claims 2-3, {6-8}, 9 and 10, these claims suffer from at least the same omissions as indicated above with reference to instant claim 1, and in view of respective patented claims 2, 6, {7, 7, 7}, 9 and 10.

	Instant claim 19 suffer from at least the same omissions as indicated above with reference to instant claim 1, and in view of respective patented claim 16, thus it is rejected for similar reasons.
Allowable Subject Matter
Claims 4-5, 14-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /AHMED ELALLAM/ Primary Examiner, Art Unit 2471                                                                                                                                                                                                       
 

2/25/2022